Citation Nr: 0609429	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-30 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for hypothyroidism, 
evaluated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had over twenty years of military service 
extending from August 1973 through June 1994.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a decision of a Department of Veterans Affairs (VA) 
Regional Office (RO) that denied the benefit sought on 
appeal.

A hearing was held in August 2005 at the RO before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record. 

At the veteran's August 2005 personal hearing, he raised the 
issue of service connection for sleep apnea, as secondary to 
service-connected hypothyroidism.  He also raised the issue 
of an increased rating for his service-connected low back 
disorder.  Neither issue has been developed for appellate 
review.  According, both issues are referred to the RO for 
any action deemed appropriate.  

FINDING OF FACT

Hypothyroidism requires continuous medication for control, 
but the disorder is not shown currently to be productive of 
fatigability, constipation and mental sluggishness.  

CONCLUSION OF LAW

A rating higher than 10 percent for hypothyroidism is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7903 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letter from the 
RO, dated in November 2003, satisfied the duty to notify 
provisions.  The veteran has been accorded an examination for 
disability evaluation purposes, and there is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issue decided herein.  

The November 2003 Veterans Claims Assistance Act (VCAA) 
letter from the RO advising the claimant of his rights and 
responsibilities in VA's claims process predated the RO's 
April 2004 decision initially adjudicating his claim.  So the 
VCAA letter complied with the sequence of events (i.e., VCAA 
letter before initial adjudication) stipulated in decisions 
promulgated by the United States Court of Appeals for 
Veterans Claims.  

To the extent that VA has failed to fulfill any duty to 
notify or assist the veteran, the Board finds that error to 
be harmless.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2005); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

A 10 percent rating is warranted for hypothyroidism involving 
fatigability, or; continuous medication required for control.  
A 30 percent rating is warranted for hypothyroidism involving 
fatigability, constipation, and mental sluggishness.  A 60 
percent rating is warranted for hypothyroidism involving 
muscular weakness, mental disturbance, and weight gain.  A 
100 percent rating is warranted for hypothyroidism where 
there is cold intolerance, muscular weakness, cardiovascular 
involvement, mental disturbance (dementia, slowing of 
thought, depression), bradycardia (less than 60 beats per 
minute), and sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 
7903.

Analysis

The Board has reviewed the evidence of record, including the 
following:  service medical records; reports of VA 
examinations performed in March 1995; VA clinical records, 
dated from April 2000 to January 2003; a report of a VA 
thyroid examination performed in February 2004; a copy of an 
article medical website; and the transcript of the veteran's 
August 2005 personal hearing.  

Service connection was granted and a 10 percent evaluation 
was assigned for hypothyroidism, effective July 1, 1994.  
That rating has remained in effect at that level since then.

Service medical records show that a thyroid uptake study and 
iodine scan were performed in October 1993.  The visualized 
thyroid gland appeared somewhat smaller with decreased uptake 
involving the left lobe.  The T4 level was found to be 
elevated.  The report of the January 1994 retirement physical 
examination includes a notation that the veteran had been 
followed at a clinic for hyperthyroidism/silent thyroiditis.  

On VA examination in March 1995, it was found that the 
veteran weighed 146 pounds and he reported that 146 pounds 
had been his maximum weight in the past year.  A VA examiner 
in March 1995 remarked that the veteran initially presented, 
during military service, in a hyperthyroid state, most likely 
secondary to acute or subacute thyroiditis.  According to the 
examiner, inflammation of the thyroid, after a variable 
period of time, causes damage to the thyroid such that 
symptoms of hypothyroidism can follow thyroiditis.  At the 
time of the March 1995 examination, the examiner remarked 
that it would take some time for the replacement hormone to 
provide appropriate relief of symptoms and a change in the 
level of TSH.  

The veteran was admitted to a VA medical facility on January 
14, 2003.  It was reported that he had been transferred from 
a county hospital after experiencing syncope and headache 
with right-sided weakness/numbness.  Initial cardiac enzymes 
and an ECG at the county hospital had been normal.  On 
admission to the VA hospital, the veteran initially reported 
bilateral paralysis of the lower extremities and involvement 
of the right upper extremity.  A nurse's note on admission 
relates that the veteran did not then complain of chest pain 
or headache and moved all extremities without difficulty.  

The VA admission physical examination showed that the heart 
had regular rate and rhythm.  Screening of mental status 
revealed that the veteran was alert and oriented in three 
spheres.  In a review of medical history, he reported 
fatigue, weakness and night sweats, but denied weight change 
or chills.  He also indicated that he was fairly active; he 
walked two to three miles per day at work; he walked up and 
down stairs.  He stated that he weighed 155 pounds.  His 
weight was recorded as 149.6 pounds and height as 64 inches.  
The heart was within normal limits on chest x-ray 
examination.  Laboratory testing showed that TSH was 4.21 
uIU/ml (normal range .46 to 5).  The assessment was that 
hypothyroidism was well controlled with Synthroid.  

The veteran was discharged from VA hospitalization on January 
16, 2003.  It was reported that his cardiac enzymes had been 
negative and that his ECG showed normal sinus rhythm, with no 
abnormal events noted on telemetry.  It was also reported 
that he had a normal echocardiogram during hospitalization.  
VA clinicians made no reference to a thyroid disorder as 
having played any part in the complex of symptoms that 
prompted the veteran's admission to hospitalization.  

A VA thyroid examination was performed in February 2004.  The 
veteran related that he was able to walk six blocks before he 
had to sit down, after which time he could walk again.  He 
indicated he could lift 10 pounds frequently from the waist 
upwards to the chest and 20 pounds occasionally.  The 
examiner referred to an episode, around September 1993, when 
the veteran was evaluated for chest pain and was having 
arrhythmias, identified as auricular fibrillation.  At that 
stage, he was apparently experiencing overactive thyroid; he 
was placed on medication that seemed to have controlled his 
symptoms, until his thyroid "burned out," and 
hypothyroidism followed.  

Since late 1993, symptoms of hypothyroidism reportedly 
included severe fatigue, a feeling of always being cold, 
weight gain from 130 to 150 pounds, excessive constipation, 
excessive sluggishness, thinning of hair, and dryness of 
skin.  According to the examiner, all of these manifestations 
the veteran reported were symptomatic of hypothyroidism.  The 
examiner noted that the veteran had been placed on medication 
to manage hypothyroidism, and pointed out that the veteran's 
hypothyroidism had been extremely well controlled.  

At his personal hearing in August 2005, the veteran testified 
that he had experienced a significant weight gain in the last 
year or two.  He related that his thyroid disorder interfered 
with the performance of his job that involved documenting 
engineering procedures, as he became sluggish, tired, and 
unable to concentrate.  He indicated that he had experienced 
chest pain, and suggested that it might be related to a heart 
problem linked to his thyroid condition.  

Although the veteran contends that he has gained a 
significant amount of weight in recent years, that contention 
is not supported by objective evidence.  As well, his claimed 
fatigability, constipation, and mental sluggishness are not 
substantiated by  the medical evidence.  Additionally, the 
objective evidence does not demonstrate that any chest pain 
he might have experienced in recent years is a manifestation 
of cardiovascular involvement linked to his hypothyroidism.  

The veteran apparently experienced a complex of multiple 
symptoms of hypothyroidism during the early to mid-1990's, 
but they have subsided, and certainly are not shown to have 
been present during the current appeal period.  Absent 
objective evidence that hypothyroidism is productive of 
fatigability, constipation, and mental sluggishness, no basis 
is provided for a rating higher than 10 percent for that 
disorder.  

For the reasons discussed above, the claim for a rating 
higher than 10 percent for hypothyroidism must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

An increased rating for hypothyroidism is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


